Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on May 28, 2019, claims 7, 9, 10-14, and 16-18 were amended.
Claims 1-18 are currently pending and under examination, of which claim 1 is an independent claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/22/2019, 05/29/2020, 09/08/2020, and 11/25/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because FIGS. 2, 5, and 6 illustrate element 72 as "LOCATION DETERMINER".  However, throughout the published specification, for example, paragraphs [0069]-[0073], [0095], and [0141]-[0144], element 72 is referred to as “position determiner”.  Therefore, it is respectfully requested that FIG. 2 be corrected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 8, line 6, replace “be display” with “display”.
Appropriate correction is respectfully requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

Claims 1-18 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “inputting means”, “a position determination device”, “position detecting means”, and “permitted operation setting means”, as amended.  
For purposes of examination, as described in in paragraph [0061] of the specification, as published, the “inputting means” will be construed as the tablet PC.
For purposes of examination, as described in paragraph [0060] of the specification, as published, the “position determination device” will be construed as the transmitter-receiver 78, the transmitters 90 and 91, and the position determiner 72 for detecting the position of the wireless operation terminal.  For purposes of examination, as described in paragraphs [0061], [0063], [0074], and [0075] of the specification, as published, the “permitted operation setting 
Regarding claims 3, 4, 5, and 6, these claims recite the limitation “position determining means”.  For purposes of examination, as described in paragraphs [0062], [0072], and [0073] of the specification, as published, the “position determining means” will be construed as a functional block of tablet PC that detects the position of the tablet PC in an area.
Regarding claim 6, this claim recites the limitation “terminal position specifying means”.  For purposes of examination, as described in paragraphs [0062], [0071], and [0073] of the specification, as published, and illustrated in FIG. 2, the “position determining means” will be construed as a transmitter-receiver 78. 
Regarding claims 7 and 8, this claim recites the limitation “instruction outputting restricting means”.  For purposes of examination, as described in paragraphs [0018] and [0077] of the specification, as published, and illustrated in FIG. 2, the “instruction outputting restricting means” will be construed as a display controller 74.
Regarding claim 9, this claim recites the limitation “instruction accept restriction means”.  For purposes of examination, as described in paragraphs [0141] and [0146] of the specification, as published, and illustrated in FIG. 6, the “instruction accept restriction means” will be construed as a functional block of controller 100B that accepts the instruction if the instruction is directed to a permitted operation, but does not accept the instruction if the instruction is directed to an operation except for a permitted operation.
Regarding claim 12, this claim recites the limitation “first operation prohibiting means”.  For purposes of examination, as described in paragraphs [0090] and [0091] of the specification, 
Regarding claim 13, this claim recites the limitation “operation means” and “trespass detecting means”.  For purposes of examination, as described in paragraphs [0023], [0078], and [0082]-[0085] of the specification, as published, and illustrated in FIG. 2, the “operation means” will be construed as a functional block of the wireless operation terminal that is able to transmit the operation instruction to the machine. For purposes of examination, as described in paragraph [0053] of the specification, as published, and illustrated in FIG. 2, the “trespassing detecting means” will be construed as a trespass sensor 92.
In addition, regarding claim 13, this claim recites the limitation “second operation prohibiting means”.  For purposes of examination, as described in paragraphs [0090], [0091], and [0095] of the specification, as published, and illustrated in FIGS. 2, 5, and 6, the “second operation prohibiting means” will be construed as a functional block of controller 100, 100A, 100B that prohibits the operation panel 120 and the wireless operation terminal 150 from executing an operation to be made in the maintenance area Am on which trespass is detected, and 100B that does not prohibit the operation panel 120 and the wireless operation terminal 150 from executing an operation to be made in the maintenance area Am on when trespass is not detected.
Regarding claims 14 and 15, these claims recite the limitation “emergency stopping means”.  For purposes of examination, as described in paragraph [0080] of the specification, as published, and illustrated in FIG. 2, the “emergency stopping means” will be construed as an emergency stop button for forcibly stop the box making machine.
Referring to claims 2, 8, 10, 11, and 16-18 the recitations of these claims simply adds more detail to or are cumulative to the devices of independent claim 1. Such recitations of claims 2, 8, 10, 11, and 16-18 do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, the devices will be construed as a means for performing each of the corresponding functions being recited in claims 2, 8, 10, 11, and 16-18.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel (WO2008028738A1) ("Gabriel").
Regarding independent claim 1, Gabriel teaches:
A wireless operation system comprising: Gabriel: Page 2, lines 66-70 (“...a complex web printing machine having multiple units, at least one of the units being designed as a printing unit, another unit as a folder and another unit as a reel changer. Each of these units has at least one movable part or one movable device which can be operated remotely.”)
a wireless operation terminal comprising inputting means that inputs an operation instruction to cause a machine to execute a predetermined operation and wireless transmitting means that wirelessly transmits the operation instruction input from the inputting means; Gabriel: Page 3, lines 110-120 (“It is provided that at least one unit 02; 03; 04 of the printing machine can be operated and / or also operated with a mobile operating unit 08... PDA (Personal Digital Assistant), or as another electronic device portable by an operator 21 of the printing press, the mobile operating unit 08, in addition to at least one operating element manually operated by the operator 21, preferably also being a display device or a monitor for visualizing operating states which has the printing press operated with this mobile operating unit 08. The mobile operating unit 08 accordingly preferably has at least one device for inputting data by the operator 21 or for outputting data to the operator 21, at least the data to be input, in particular a control command for operating at least one unit 02; 03; 04 concern the printing press.”) Gabriel: Page 4, lined 132-134 (“... the transmission of the setting command sent by this operating unit 08 is indicated in FIG. 2 by a circle. Within the circle surrounding the transmitter 11i...”) [The mobile operating unit reads on “a wireless operation terminal”. The device for inputting data reads on “inputting means”. The operation of the printing machine reads on “a predetermined operation”.  The transmission data to operate at least one unit 02; 03; 04 based on the control command reads on “an operating instruction”.]
position detecting means that detects a position of the wireless operation terminal; and Gabriel: Page 4, lines 159-163 (“To determine the current position A; B of the mobile operating unit 08, it preferably has a position indicator 14 (FIG. 3), this position indicator 14 e.g. B. is part of a positioning system, such as. B. a DGPS (Differential Global Positioning System) or an indoor GPS system.”)
permitted operation setting means that sets a permitted operation that the wireless operation terminal is allowed to execute in accordance with the position of the wireless operation terminal detected by the position detecting means. Gabriel: Page 4, lines 142-146 (“...it is provided that the unit 02; to be operated by the operating unit 08; 03; 04 only executes the control command transmitted by the operating unit 08 when the operating unit 08 is at a position within the control unit 02; 03; 04 belonging operating area 06 is located. According to the illustration in FIG. 2, this is the case for the mobile operating unit 08 in its position A, but not in position B, since the latter is outside the operating area 06 of the unit 02; 03; 04 is located.”) Gabriel: Page 5, lines 180-183 (“The monitoring unit 18 allows the execution of the control unit 08 to the unit 02; 03; 04 transmitted control command only if the currently determined position A of the operating unit 08 is within the operating area 06 of this unit 02; 03; 04 is located.”) [The monitoring unit allowing the execution of the control unit reads on “permitted operation setting means”. The execution of the command only when the operating unit is at a position belonging to operating area 06 reads on “a permitted operation that the wireless operation terminal is allowed to execute in accordance with the position of the wireless operation terminal”.]
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Gabriel further teaches:
The wireless operation system according to claim 1, wherein: 
the position detecting means detects that the wireless operation terminal is positioned in a predetermined operation permitted area; and Gabriel: Page 6, lines 211-213 (“... the position detector 14 of which detects the current position of this mobile control unit 08 and sends it to the z.”) Gabriel: Page 5, lines 180-183 (“The monitoring unit 18 allows the execution of the control unit 08 to the unit 02; 03; 04 transmitted control command only if the currently determined position A of the operating unit 08 is within the operating area 06 of this unit 02; 03; 04 is located.”)
the permitted operation setting means sets, if the position detecting means detects that the wireless operation terminal is positioned in the predetermined operation permitted area, at least one of a plurality of the permitted operations. Gabriel: Page 5, lines 180-183 [As previously described.]
Regarding dependent claim 3, this claim incorporates the rejection of claims 1 and 2. Gabriel further teaches:
The wireless operation system according to claim 2, wherein the position detecting means comprises:   
a transmitter that transmits an operation permitting signal to the operation permitted area serving as an outputting range; Gabriel: Page 3, lines 88-91 (“Usually a few meters, preferably the mobile operating unit 08 and the unit 02; 03; 04 no further than 20 m, in particular no further than 5 m apart. In this case, all distances a1; a2; a3; ... to the positions delimiting the operating area 06 shorter than a range 09 of the transmission of the actuating command issued by the operating unit 08. A limit of the range 09, assumed by way of example as a radius 09 around the transmitting device 11 of the mobile operating unit 08, of the transmission of the setting command sent by this operating unit 08 is indicated in FIG. 2 by a [The limit of the range reads on “an outputting range” and the transmitting device reads on “a transmitter”.]
a receiver that is attached to the wireless operation terminal and is able to receive the operation permitting signal; and Gabriel: Page 5, lines 165-167 (“...the mobile operating unit 08 can be based on the fact that the field strength of the unit 02; 03; 04 transmitted signal is measured and evaluated by several differently positioned receivers,...”)
position determining means that determines, if the receiver receives the operation permitting signal, that the wireless operation terminal is positioned in the operation permitted area. Gabriel: Page 5, lines 177-185 (“A monitoring unit 18 determines the current position A through communication with the position indicator 14 of the mobile operating unit 08;...The monitoring unit 18 allows the execution of the control unit 08 to the unit 02; 03; 04 transmitted control command only if the currently determined position A of the operating unit 08 is within the operating area 06 of this unit 02; 03; 04 is located.”) [The monitoring unit reads on “position determining means”.]
Regarding dependent claim 4, this claim incorporates the rejection of claims 1 and 2. Gabriel further teaches:
The wireless operation system according to claim 2, wherein the position detecting means comprises: 
a transmitter that is attached to the wireless operation terminal and that outputs an operation permitting signal; Gabriel: Page 3, lines 88-91 (“Usually a few meters, preferably the mobile operating unit 08 and the unit 02; 03; 04 no further than 20 m, in particular no further than 5 m apart. In this case, all distances a1; a2; a3; ... to the positions delimiting the operating area 06 shorter than a range 09 of the transmission of the actuating command issued by the [The limit of the range reads on “an outputting range” and the transmitting device reads on “a transmitter”.]
a receiver that is able to receive the operation permitting signal in the operation permitting area serving as a receiving range; and Gabriel: Page 5, lines 165-167 (“...the mobile operating unit 08 can be based on the fact that the field strength of the unit 02; 03; 04 transmitted signal is measured and evaluated by several differently positioned receivers,...”) [One of the receivers reads on “a receiver”.]
position determining means that determines, if the receiver receives the operation permitting signal, that the wireless operation terminal is positioned in the operation permitted area. Gabriel: Page 5, lines 177-185 (“A monitoring unit 18 determines the current position A through communication with the position indicator 14 of the mobile operating unit 08;...The monitoring unit 18 allows the execution of the control unit 08 to the unit 02; 03; 04 transmitted control command only if the currently determined position A of the operating unit 08 is within the operating area 06 of this unit 02; 03; 04 is located.”) [The monitoring unit reads on “position determining means”.]
Regarding dependent claim 5, this claim incorporates the rejection of claims 1 and 2. Gabriel further teaches:
The wireless operation system according to claim 2, wherein the position detecting means comprising: 
a transmitter that is attached to one of an entrance of the operation permitted area or the wireless operation terminal and that outputs a passing signal; Gabriel: Page 4, lines [As illustrated in FIG. 3, the transmitter is “attached to one of...the wireless operation terminal”.]  
a receiver that is attached to a remaining one of the entrance of the operation permitted area and the wireless operation terminal and that is able to receive the passing signal; and Gabriel: Page 4, lines (“...the mobile operating unit 08 and in the unit 02; which communicates with this mobile operating unit 08; 03; 04 at least one device for ... receiving the respective data is provided.”) Gabriel: Page 5, lines 165-167 (“...the mobile operating unit 08 can be based on the fact that the field strength of the unit 02; 03; 04 transmitted signal is measured and evaluated by several differently positioned receivers,...”) [The receiver of the mobile operating unit reads on “a receiver”.]
position determining means that determines, on the basis of the receiving of wireless operation terminal, whether or not the wireless operation terminal is positioned in the operation permitted area.  Gabriel: Page 5, lines 177-185 (“A monitoring unit 18 determines the current position A through communication with the position indicator 14 of the mobile operating unit 08;...The monitoring unit 18 allows the execution of the control unit 08 to the unit 02; 03; 04 transmitted control command only if the currently determined position A of the operating unit 08 is within the operating area 06 of this unit 02; 03; 04 is located.”) [The monitoring unit reads on “position determining means”.]
Regarding dependent claim 6, this claim incorporates the rejection of claims 1 and 2. Gabriel further teaches:
The wireless operation system according to claim 2, wherein the position detecting means comprising: 
terminal position specifying means that specifies a position of the wireless operation terminal; and Gabriel: Page 5, lines 177-178 (“A monitoring unit 18 determines the current position A through communication with the position indicator 14 of the mobile operating unit 08;...”) [The position indicator of the mobile operating unit reads on “terminal position specifying means”.]
position determining means that determines whether or not the wireless operation terminal is positioned in the operation permitted area. Gabriel: Page 5, lines 180-188 (“The monitoring unit 18 allows the execution of the control unit 08 to the unit 02; 03; 04 transmitted control command only if the currently determined position A of the operating unit 08 is within the operating area 06 of this unit 02; 03; 04 is located... The release takes place only if the condition is met that the currently determined position A of the operating unit 08 is at the time of the operating unit 08 to the unit 02; 03; 04 transmitted control command within the operating area 06 of this unit 02; 03; 04 is located.”) [The determination by the monitoring unit that the control unit is within the operating area reads on “position determining means”.]
Regarding dependent claim 16, this claim incorporates the rejection of claim 1. Gabriel further teaches:
The wireless operation system according to claim 1, wherein 
the wireless operation terminal includes the inputting means and the wireless transmitting means separately from each other.  Gabriel: Page 3, lines 110-120 and Page 4, lined 132-134 and FIG. 2 [As described in claim 1.] [The device for inputting data (“inputting means”) and the transmitter 11i (“wireless transmitting means”) as illustrated in FIG. 2 are “separately from each other”.]
Regarding dependent claim 17, this claim incorporates the rejection of claim 1. Gabriel further teaches:
The wireless operation system according to claim 1, wherein: 
the wireless operation terminal includes the inputting means and the wireless transmitting means integrated with each other; and the inputting means is a touch panel serving also as an image display unit.  Gabriel: Page, lines (“FIG. 3 shows an example of a schematic diagram of the mobile operating unit 08 with its at least one operating element 16 manually operated by the operator 21, e.g. B. a keyboard 16, with a display device 17 or a monitor 17 for visualizing the operating states of the unit 02 operated with this mobile operating unit 08; 03; 04 of the printing press as well as with its transmitting device 11 and its position indicator 14.”)
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Klupfel et al. (US Patent Publication No. 2008/0107464 A1) (“Klupfel”).
Regarding claim 7, this claim incorporates the rejection of claim 1. 
Gabriel does not expressly teach, “instruction outputting restricting means that allows the wireless operation terminal to output an instruction to execute the permitted operation and prohibits the wireless operation terminal from outputting an instruction to execute an operation except for the permitted operation”.  However, Klupfel is directed to a mobile control device for safe operation of machines for processing printing materials. Klupfel teaches:
The wireless operation system according to claim 1, further comprising 
instruction outputting restricting means that allows the wireless operation terminal to output an instruction to execute the permitted operation and prohibits the wireless operation terminal from outputting an instruction to execute an operation except for the permitted operation. Klupfel: Paragraph [0008] (“The operator must therefore always remain in the zone in which he or she would like to trigger functions on the machine for processing printing materials at the time. He or she is therefore forced to keep the relevant zone in view. Specific functions of a machine for processing printing materials are enabled or disabled depending on the zone determined by the machine control unit.”) Klupfel: Paragraph [0010] (“...the machine for processing printing materials is a printing press with a plurality of printing units, in which one zone is assigned to each printing unit...a zone respectively includes a printing unit so as to prevent the ability of functions on neighboring printing units from being operated from the mobile control device.”) [The machine control unit reads on “instruction outputting restricting means”.  The function of the zone in which the operator is positioned reads on “an instruction to execute the permitted operation”. The preventing of execution of functions of neighboring zones that the operator is not positioned reads on “prohibits the wireless operation terminal from outputting an instruction to execute an operation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Klupfel before them, to include the features of the instruction outputting restricting means as taught in Klupfel because the references and the present application are in the same field of endeavor and are directed to operations of machines.
One of ordinary skill in the art would have been motivated to do this modification such that techniques can be provided in the mobile device of Gabriel to ensure that an operation of functions on a machine are only possible when the operator with the mobile operating console remains in the immediate vicinity of the functions to be operated. This is achieved by the clear spatial division of the entire machine into a plurality of zones. Klupfel Paragraph [0008]
Regarding claim 8, this claim incorporates the rejection of claims 1 and 7. Gabriel further teaches:
The wireless operation system according to claim 7, wherein: 
the wireless operation terminal comprises an image display unit that displays an operation that is able to cause the machine to execute; Gabriel: Page, lines (“... a display device or a monitor for visualizing operating states which has the printing press operated with this mobile operating unit 08.”)
the inputting means is configured to be able to select an operation that the wireless operation terminal is caused to execute from an operation displayed on the image display unit; Gabriel: Page 3, lines 117-120 (“The mobile operating unit 08 accordingly preferably has at least one device for inputting data by the operator 21 or for outputting data to the operator 21, Gabriel: Page 5, lines 172-176 (“FIG. 3 shows an example of a schematic diagram of the mobile operating unit 08 with its at least one operating element 16 manually operated by the operator 21, e.g. B. a keyboard 16, with a display device 17 or a monitor 17 for visualizing the operating states of the unit 02 operated with this mobile operating unit 08; 03; 04 of the printing press as well as with its transmitting device 11 and its position indicator 14.”) [The command reads on “an operation”, which is input and transmitted based on the displayed or visualized operating states (“an operation displayed”) reads on “select an operation that the wireless operation terminal is caused to execute”.]
Gabriel does not expressly teach, “the instruction outputting restricting means is configured to be display controlling means that sets display on the image display unit; and the display controlling means displays an image representing the permitted operation on the image display unit and prohibits the image display unit from displaying an image representing an operation except for the permitted operation”.  However, Klupfel is directed to a mobile control device for safe operation of machines for processing printing materials. Klupfel teaches:
the instruction outputting restricting means is configured to be display controlling means that sets display on the image display unit; and Klupfel: Paragraph [0018] (“Moreover, by forcing him or her to select, it is ensured that, in the case of operating processes, no confusion of functions which are present in both parts of the overlapping zones can occur when the currently operable zone is also displayed visually marked on the portable control device, so that the operator is also informed visually on the operating device as to which part of the machine he or she is currently operating.”)
the display controlling means displays an image representing the permitted operation on the image display unit and prohibits the image display unit from displaying an image representing an operation except for the permitted operation. Klupfel: Paragraph [0018] (“...in the region of overlapping zones, the user is offered a selection of the involved zones and only one zone can be selected by the user and only that zone is enabled for use.”) [The selection is only one zone in which the user is enabled for use, which reads on “prohibits the image display unit from displaying an image representing an operation except for the permitted operation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Klupfel before them, to include the features of the instruction outputting restricting means as taught in Klupfel because the references and the present application are in the same field of endeavor and are directed to operations of machines.
One of ordinary skill in the art would have been motivated to do this modification such that techniques can be provided in the mobile device of Gabriel such that in the case of overlapping zones in which one includes a dangerous region, the user must concentrate fully on operating processes of that zone. By forcing him or her to select, it is thus ensured that the user can only operate one zone with the dangerous region, e.g. delivery or feeder, without simultaneously being distracted by operating processes at other zones. Klupfel Paragraph [0018]
Regarding claim 9, this claim incorporates the rejection of claim 1. 
Gabriel does not expressly teach, “instruction accept restricting means provided on the machine side that accepts an instruction to execute the permitted operation and does not accept an instruction to execute an operation except for the permitted operation.”  However, Klupfel is Klupfel teaches:
The wireless operation system according to claim 1, further comprising 
instruction accept restricting means provided on the machine side that accepts an instruction to execute the permitted operation and does not accept an instruction to execute an operation except for the permitted operation. Klupfel: Paragraph [0008] (“The operator must therefore always remain in the zone in which he or she would like to trigger functions on the machine for processing printing materials at the time. He or she is therefore forced to keep the relevant zone in view. Specific functions of a machine for processing printing materials are enabled or disabled depending on the zone determined by the machine control unit.”) Klupfel: Paragraph [0010] (“...the machine for processing printing materials is a printing press with a plurality of printing units, in which one zone is assigned to each printing unit...a zone respectively includes a printing unit so as to prevent the ability of functions on neighboring printing units from being operated from the mobile control device.”) [The machine control unit reads on “instruction accept restricting means”.  The function of the zone in which the operator is positioned reads on “an instruction to execute the permitted operation”. The preventing of execution of functions of neighboring zones that the operator is not positioned reads on “does not accept an instruction to execute an operation except for the permitted operation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Klupfel before them, to include the features of the instruction accept restricting means as taught in Klupfel because the references and the present application are in the same field of endeavor and are directed to operations of machines.
Gabriel to ensure that an operation of functions on a machine are only possible when the operator with the mobile operating console remains in the immediate vicinity of the functions to be operated. This is achieved by the clear spatial division of the entire machine into a plurality of zones. Klupfel Paragraph [0008]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Sellathamby et al. (US Patent Publication No. 2011/006794 A1) (“Sellathamby”).
Regarding claim 10, this claim incorporates the rejection of claim 1. Gabriel further teaches:
The wireless operation system according to claim 2, wherein: 
...
the position detecting means determines whether or not the wireless operation terminal is positioned in the sample ... area; and Gabriel: Page 4, lines 159-163 (“To determine the current position A; B of the mobile operating unit 08, it preferably has a position indicator 14 (FIG. 3)...”) Gabriel: Page 6, lines 214-216 (“The monitoring unit 18 checks whether the current position reported by the position indicator 14 for the mobile operating unit 08 lies within the operating area 06 belonging to this printing unit 02.”) [The operating area reads on “the sample checking area”.]
the permitted operation setting means sets, if the wireless operation terminal is determined to be positioned in the sample checking area, the permitted operation over the plurality of parts.  Gabriel: Page 5, lines 177-1791 (“A monitoring unit 18 determines the current position A through communication with the position indicator 14 of the mobile operating Gabriel: Page 5, lines 180-188 (“The monitoring unit 18 allows the execution of the control unit 08 to the unit 02; 03; 04 transmitted control command only if the currently determined position A of the operating unit 08 is within the operating area 06 of this unit 02; 03; 04 is located... The release takes place only if the condition is met that the currently determined position A of the operating unit 08 is at the time of the operating unit 08 to the unit 02; 03; 04 transmitted control command within the operating area 06 of this unit 02; 03; 04 is located.”) 
Gabriel does not expressly teach, “the machine is a manufacturing machine including a plurality of parts and is provided alongside with a sample checking area to check quality of a sample manufactured by the manufacturing machine; the operation permitted area includes at least the sample checking area”.  However, Sellathamby is directed to wireless testing of one or several IC components on-wafer or as a manufactured assembly of ICs and parts, before, during and after IC fabrication. Sellathamby teaches:
the machine is a manufacturing machine including a plurality of parts and is provided alongside with a sample checking area to check quality of a sample manufactured by the manufacturing machine; the operation permitted area includes at least the sample checking area; Sellathamby: Paragraph [0305] (“One method of conducting PCM is to design and build test sites 668, as shown in FIGS. 74A and 74B on the wafer 560 or laminate 670, instead of building real product at those sites, and to test or sample these test sites to determine the quality of the build process, instead of testing the real product sites... The test sites are usually distributed about the wafer or laminate in order to detect variations in process across the area of the product.”) [The quality of the build process of the wafer reads on “check quality of a sample manufactured”. The test product sites read on “a sample checking area”.]
 sample checking area; and Sellathamby: Paragraph [0305] [As previously described] [The build test site that is designed to test structures reads on “the operation permitted area includes at least the sample checking area”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Sellathamby before them, to include in the machine being a manufacturing machine of Gabriel that includes a plurality of parts to be provided with a sample checking area to check quality of a sample manufactured by the manufacturing machine and the operation permitted area includes at least the sample checking area as taught in Sellathamby because both references are in the same field of endeavor and they are both focused on using wireless communication for product manufacturing.
One of ordinary skill in the art would have been motivated to do this modification such that wireless, non-contact testing is used to alleviate many of the above SiP testing constraints, allowing for significant improvements in both the economics of SiP manufacturing, and the ability to integrate more test functions with less I/O. Sellathamby Paragraph [0012] The combination would provide measurement of one or more parameters before and after one or many steps during the manufacturing process, thus determining any difference arising between front end of the manufacturing line and back end. Sellathamby Paragraph [0160]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Roland Mandruckmaschinen AG (DE29716311U1) (“DE29716311U1”).
Regarding claim 11, this claim incorporates the rejection of claim 1. Gabriel further teaches:
The wireless operation system according to claim 2, wherein: 
the machine includes a plurality of parts; Gabriel: FIG. 4 and Page 2, lines 66-68 (“...a complex web printing machine having multiple units, at least one of the units being designed as a printing unit, another unit as a folder and another unit as a reel changer. Each of these units has at least one movable part or one movable device which can be operated remotely.”)
the operation permitted area includes at least a plurality of ... areas provided one alongside to each of the plurality of parts; Gabriel: Page 3, lines 86-91 (“Each of the units 02; 03; 04 of this web-fed printing machine is assigned an operating area 06 in each case, the operating area 06 preferably being located on the side of the respective unit 02; 03; 04 is located. The operating area 06 is in each case an area, preferably a three-dimensional space, in which an operator 21 (FIG. 4) of the respective unit 02; 03; 04 gained access to the same in order to access the respective unit 02; 03; 04 to be pressed.”) [Each of the operating areas that is assigned for each unit 02, 03, 04 reads on “the operation permitted area includes at least a plurality of ... areas”.]
the position detecting means determines whether or not the wireless operation terminal is positioned in the plurality of ... areas; and Gabriel: Page 3, lines 98-101 (“One of the criteria for determining the position and / or size of the operating area 06 of a specific unit 02; 03; 04 is the visibility of this aggregate 02; 03; 04 by an operator 21. Another criterion can be the spatial conditions in the printing press at the installation site of the relevant unit 02; 03; 04 be.”) Gabriel: Page 4, lines 159-163 (“To determine the current position A; B of the mobile operating unit 08, it preferably has a position indicator 14 (FIG. 3)...”) Gabriel: Page 6, lines [The position indicator to check the position of the mobile operating unit at one of each of the operating areas reads on “the position detecting means determines whether or not the wireless operation terminal is positioned in the plurality of ... areas”.]
the permitted operation setting means sets, if the wireless operation terminal is positioned in one of the plurality of the maintenance areas, an operation required for ... area in which the wireless operation terminal is determined to be positioned to be the permitted operation. Gabriel: Page 4, lines 139-146 (“To avoid endangering the operator 21 or another person, in particular from a movable part or a movable device of the printing press or one of its units 02; 03; 04 as well as damage to the printing press due to incorrect operation of one of the units 02; 03; 04, it is provided that the unit 02; to be operated by the operating unit 08; 03; 04 only executes the actuating command transmitted by the operating unit 08 when the operating unit 08 is at a position within the to the unit 02; 03; 04 belonging operating area 06 is located. According to the illustration in FIG. 2, this is the case for the mobile operating unit 08 in its position A, but not in position B, since the latter is outside the operating area 06 of the unit 02; 03; 04 is located.”) Gabriel: Page 6, lines 214-218 (“The monitoring unit 18 can be integrated in a control unit of this printing unit 02. The monitoring unit 18 checks whether the current position reported by the position indicator 14 for the mobile operating unit 08 lies within the operating area 06 belonging to this printing unit 02.”) [Operating unit 02 only when the mobile operating unit is at the position of the operating area 06 (FIG. 2) reads on “if the wireless operation terminal is positioned in one of the plurality of the maintenance areas, an operation required for...area in which the wireless operation terminal is determined to be positioned.” The release of the setting command reads on “to be the permitted operation”.]
Gabriel does not expressly teach that the areas are “a plurality of maintenance areas” nor that the operation is “required for maintenance in the one maintenance area”.  However, DE29716311U1 is directed to a maintenance arrangement on a printing press, the printing press having several separately controlled units, each controlled by a control unit, and a transportable maintenance unit. DE29716311U1 teaches:
...a plurality of maintenance areas...; DE29716311U1: Paragraph [0013] (“...specifying an arrangement for maintaining a printing press of the type mentioned at the outset, which avoids the disadvantages mentioned and in particular enables simple maintenance of the individual units of the printing press...”)
...an operation required for maintenance in the one maintenance area... DE29716311U1: Paragraph [0021] (“In the context of maintenance work, it is often necessary to initially only transfer a series of specific data stored by the control unit of the respective unit to be maintained or also determined during operation to the maintenance unit and then to evaluate them later.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and DE29716311U1 before them, to include in the machine being a manufacturing machine of Gabriel to include maintenance in one maintenance area as taught in DE29716311U1 because both references are in the same field of endeavor and they are both focused on using wireless data transmission for product or printing manufacturing.
DE29716311U1 Paragraph [0013]  The combination of both references would enable a contactless transmission of data between the maintenance unit and the respective units of the printing press to be serviced, so that running machine units can also be serviced without the service personnel having to go into the danger area of the machine. DE29716311U1 Paragraph [0017]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and DE29716311U1 in view of Gupta et al. (US Patent Publication No. 2012/0021771 A1) (“Gupta”).
Regarding claim 13, this claim incorporates the rejection of claims 1 and 11. Gabriel further teaches:
The wireless operation system according to claim 11, wherein: 
the machine is further provided with operation means that is able to transmit the operation instruction to the machine separately from the wireless operation terminal; Gabriel: Page 1, lines 19-22 (“It is also known to operate an assembly of a printing press via a mobile operating unit. In the printing machine industry z. B. mobile command panels (MOT) are used, which are connected via an electrical line with the unit to be operated. The radius of action of the mobile command panel (MOT) is then determined by the length of the respective electrical line.”) [The connection via electrical lines to the unit to be operated reads on “transmit the operation instruction to the machine separately from the wireless operation terminal”.]
Gabriel and DE29716311U1 do not expressly teach, “the wireless operation terminal further comprises trespass detecting means that detect trespass on the maintenance area; the second operation prohibiting means prohibits, if trespass is detected by the trespass detecting means, the operating means and the wireless operation terminal from executing an operation directed to a trespass detected part that is one of the plurality of parts and that is provided alongside with one of the maintenance area into which the trespass is detected, and does not prohibit, if trespass is detected by the trespass detecting means under a state where the wireless operation terminal is detected to be positioned in the maintenance area provided alongside to the trespass detected part, the wireless operation from executing the permitted operation.”  However, Gupta is directed to method and apparatuses to determine if access to a region is feasible or not feasible. Gupta teaches:
the wireless operation terminal further comprises trespass detecting means that detect trespass on the maintenance area; Gupta: Paragraph [0017] (“FIG. 3 is a flow diagram illustrating certain features of an exemplary process for use in a mobile device to determine whether access to a region is feasible or infeasible for a user of the mobile device...”) Gupta: Paragraph [0033] (“...the physical features of a region 114 may be considered in determining whether access to the region is feasible or (physically) infeasible to a user of mobile device 102. Here, it is noted, that map information 120 may show some physically infeasible regions, which may nonetheless actually be physically accessible by certain personnel (e.g., authorized maintenance ...”) [The mobile device determining whether access to maintenance is infeasible reads on “trespass detecting means”. The region for authorized maintenance reads on “maintenance area”.]
the second operation prohibiting means prohibits, if trespass is detected by the trespass detecting means, the operating means and the wireless operation terminal from executing an operation directed to a trespass detected part that is one of the plurality of parts and that is provided alongside with one of the maintenance area into which the trespass is detected, and Gupta: Paragraph [0033] [As previously described.] Gupta: Paragraph [0069] (“At block 318, in certain example implementations, one or more alert events may be initiated if a current estimated position places a mobile device in a particular region that has been determined to be infeasible to the user of the mobile device. Here, for example, alert data may be generated and stored, which identifies in some manner that a mobile device is or was estimated to be within a region in which access has been determined to be infeasible. In certain example implementations, a local alert may be presented to the user to convey that the mobile device may be or may have been within a region in which access has been determined to be infeasible.”) [The region in which access has been determined to be infeasible for maintenance reads on “from executing an operation directed to a trespass detected part ...with one of the maintenance”.]
does not prohibit, if trespass is detected by the trespass detecting means under a state where the wireless operation terminal is detected to be positioned in the maintenance area provided alongside to the trespass detected part, the wireless operation from executing the permitted operation. Gupta: Paragraph [0054] (“...mobile device 102 may change the current estimated position information from position 140-3 in infeasible region 114-6 to position 140-4 in feasible region 114-4...”) Gupta: Paragraph [0067] (“At block 314, position and/or other like navigation information for use by the user with regard to the particular region may be determined. For example, a route from a current estimated position to that of an item or point of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel, DE29716311U1, and Gupta before them, to include in the machine being a manufacturing machine of Gabriel to include the trespass detecting means as taught in Gupta because the references and the present application are in the same field of endeavor.
One of ordinary skill in the art would have been motivated to do this modification such that techniques can be provided in the mobile devices of Gabriel and DE29716311U1 that provide for or otherwise support a more reliable, accurate, useful, and/or otherwise more robust positioning and/or navigation capability in a mobile device as taught in Gupta. Gupta Paragraph [0007]

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Kurihara et al. (JP 2000315103A) (“Kurihara”).
Regarding claim 12, this claim incorporates the rejection of claim 1.
Gabriel does not expressly teach, “the machine is provided with machine state detecting means that detects a machine state; and the wireless operation system further comprises first operation prohibiting means that prohibits, if execution of the permitted operation under the machine state detected by the machine state detecting means is detected to have a possibility of causing a risk, the permitted operation from being executed.”  However, Kurihara is directed to an NC (Numeric Control) machine tool management system, a management program, and an NC machine tool for machining parts by numerical control. Kurihara teaches:
The wireless operation system according to claim 1, wherein: 
the machine is provided with machine state detecting means that detects a machine state; and Kurihara: Paragraph [0006] (“The remote operation unit has an operation button, and the remote operation unit has a plurality of remote operation buttons having the same function as the operation button. The operation state of the NC machine tool is checked, and the command instruction by the remote operation button is given according to the operation state.”) [The remote operation unit reads on “machine state detecting means”.]
the wireless operation system further comprises first operation prohibiting means that prohibits, if execution of the permitted operation under the machine state detected by the machine state detecting means is detected to have a possibility of causing a risk, the permitted operation from being executed. Kurihara: Paragraph [0043] (“The parts processing unit 1 is provided with an opening/closing door for shielding the space where parts are processed from the outside to prevent scattering of cutting chips and coolant, and for ensuring operator safety. A door sensor for detecting is provided. The door interlock switch Q3 is for selecting whether to continue the component processing operation or to make an emergency stop when a door open is detected.”) Kurihara: Paragraph [0044] and FIG. 10 (“During a normal machining operation, the door interlock switch Q3 is set to ON, and when the door is opened, the component machining operation is emergency stopped to ensure human safety. On the other hand, when performing on-site work, it is necessary to continue the component processing operation with the door open to confirm the operation, so the door interlock switch Q3 is turned off before starting the work. Therefore, it is possible to determine whether or not the work site is in the working state by the state of the door interlock switch Q3, and when the door interlock switch Q3 is off, prohibit the command instruction by the operation icon to ensure the safety of [The door interlock switch reads on “first operation prohibiting means”, which when open prohibits the command instruction and reads on “prohibits...the permitted operation from being executed”. The door interlock switch ensuring the safety of the work site by prohibiting the command instruction reads on “if execution of the permitted operation under the machine state detected by the machine state detecting means is detected to have a possibility of causing a risk”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Kurihara before them, to include the features of the door interlock switch as taught in Kurihara because the references and the present application are in the same field of endeavor and are directed to operations of machines.
One of ordinary skill in the art would have been motivated to do this modification such that techniques can be provided in Gabriel to ensure that during a permitted operation, a door is open for shielding the space where parts are processed from the outside to prevent scattering of cutting chips and coolant, and for ensuring operator safety. Kurihara Paragraph [0043]
Regarding claim 14, this claim incorporates the rejection of claim 1. 
Gabriel does not expressly teach, “the wireless operation terminal includes emergency stopping means that performs emergency stopping on the machine; and when the emergency stopping means is operated, the emergency stopping is performed irrespective of the position of the wireless operation terminal.”  However, Kurihara is directed to an NC (Numeric Control) machine tool management system, a management program, and an NC machine tool for machining parts by numerical control. Kurihara teaches:
The wireless operation system according to claim 1, wherein:   
the wireless operation terminal includes emergency stopping means that performs emergency stopping on the machine; and when the emergency stopping means is operated, the emergency stopping is performed irrespective of the position of the wireless operation terminal. Kurihara: Paragraph [0042] (“...an emergency stop button Q7 for stopping the machining operation, etc. are shown.”) Kurihara: Paragraph [0043] (“The door interlock switch Q3 is for selecting whether to continue the component processing operation or to make an emergency stop when a door open is detected.”) Kurihara: Paragraph [0044] (“During a normal machining operation, the door interlock switch Q3 is set to ON, and when the door is opened, the component machining operation is emergency stopped to ensure human safety.”) [The emergency stop button reads on “emergency stopping means”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Kurihara before them, to include the features of the emergency stop button as taught in Kurihara because the references and the present application are in the same field of endeavor and are directed to operations of machines.
One of ordinary skill in the art would have been motivated to do this modification such that techniques can be provided in Gabriel to ensure that during a permitted operation, a door is open for shielding the space where parts are processed from the outside to prevent scattering of cutting chips and coolant, and for ensuring operator safety. Kurihara Paragraph [0043]
Regarding claim 15, this claim incorporates the rejection of claims 1 and 14. 
Gabriel does not expressly teach, “the emergency stopping means is configured by a physical inputting device.”  However, Kurihara teaches:
The wireless operation system according to claim 14, wherein the emergency stopping means is configured by a physical inputting device. Kurihara: Paragraph [0042] (“...an emergency stop button Q7 for stopping the machining operation, etc. are shown.”) [The button is construed as a “physical inputting device”.]
The motivation to combine Gabriel and Kurihara as described in claim 14 is incorporated herein.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Weber et al. (US Patent Publication No. 2009/0271728 A1) (“Weber”).
Regarding claim 18, this claim incorporates the rejection of claim 1. Gabriel further teaches:
A ... machine comprising a wireless operation system defined in claim 1. Gabriel: Page 2, lines 66-70; Gabriel: Page 3, lines 110-120; Gabriel: Page 4, lined 132-134; Gabriel: Page 4, lines 159-163; Gabriel: Page 4, lines 142-146; and Gabriel: Page 5, lines 180-183 [As described in claim 1.] 
Gabriel does not expressly teach that the machine is “a box making machine”.  However, Weber teaches an industrial control configuration.  Weber teaches:
A box making machine... Weber: Paragraph [0006] (“With the disclosed innovation, a visual representation (e.g., three-dimensional) of an industrial control system can be presented to a user, where the representation can function as a seamless model of the control system. The user can ... look at the manufacturing function or area being controlled by the control code (e.g. ... a packaging machine);...”)
Gabriel and Weber before them, to include the features of Gabriel to a packaging machine as taught in Kurihara because the references and the present application are in the same field of endeavor and are directed to operations of machines.
One of ordinary skill in the art would have been motivated to do this modification such that techniques that are taught in Gabriel can be applied to a packaging machine of Weber to allow a user to understand the industrial control system quickly and easily. Weber Paragraph [0007]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hubauer et al. (US Patent Publication No. 2014/0022093 A1) is directed to a product sensor, thus making it possible to determine, together with the product, data relating to a system or a machine with the aid of the product sensor. The data determined can be used to diagnose and/or control the system or machine.
Stummer et al. (US Patent Publication No. 2011/0077750 A1) is directed to a method for operating an electrically controllable technical device, in particular a machine, an installation, a unit or a technical process, as well as a corresponding control device for such a technical device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117